SCHEDULE 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Atlas Energy Group, LLC (Name of Issuer) COMMON UNITS (Title of Class of Securities) 04929Q102 (CUSIP Number) MARCH 17, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ x ] Rule 13d-1(c) [ ] Rule 13d-1(d) The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities and Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 04929Q102 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). MRM-Horizon Advisors, LLC d/b/a Mad River Investors 2. Check the Appropriate Box if a Member of a Group. (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only. 4. Citizenship or Place of Organization. Massachusetts Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power. 0 6. Shared Voting Power. 0 7. Sole Dispositive Power. 0 8. Shared Dispositive Power. 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person. N/A 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares. (See Instructions) [ ] 11. Percent of Class Represented by Amount in Row. (9) 0% 12. Type of Reporting Person. (See Instructions) Limited Liability Company registered with the Securities and Exchange Commission as a Registered Investment Advisor Item 1. (a) Name of Issuer. Atlas Energy Group, LLC (b) Address of Issuer's Principal Executive Offices. 1000 Commerce Drive, Suite 400 Pittsburgh, PA 15275 Item 2. (a) Name of Person Filing. MRM-Horizon Advisors, LLC d/b/a Mad River Investors (b) Address of Principal Business Office or, if none, Residence. 84 State Street, SUite 800 Boston, MA 01009 (c) Citizenship. N/A (d) Title of Class of Securities. Common Units representing limited liability interests (e) CUSIP Number. 04929Q102 Item 3. (e) An investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E) Item 4. Ownership. (a) Amount beneficially owned: 0 (b) Percent of class: 0% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 0 (ii) Shared power to vote or to direct the vote 0 (iii) Sole power to dispose or to direct the the disposition of 0 (iv) Shared power to dispose or to direct the the disposition of 0 Item 5. Ownership of Five Percent or Less of a Class. N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. N/A Item 8. Identification and Classification of Members of the Group. N/A Item 9. Notice of Dissolution of Group. N/A Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. April 20, 2017 MRM-Horizon Advisors, LLC By: /s/ Stephen Carluccio Stephen Carluccio General Counsel
